Citation Nr: 0716273	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-08 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel 


INTRODUCTION

The veteran had active duty service from July 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDINGS OF FACT

1.  The veteran did not engage in combat during military 
service.

2.  Competent evidence of a verifiable stressor event during 
military service has not been presented.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in an August 2003 
VCAA letter issued prior to the rating decision on appeal 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the August 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession. In this 
regard, the appellant was repeatedly advised to submit 
pertinent evidence. The Board believes that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met. The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.  Specifically, in 
the August 2003 letter, the RO notified the veteran that VA 
needed specific details of the combat related incidents that 
resulted in PTSD, provided the veteran a PTSD questionnaire 
to complete and return, and advised the veteran that he must 
give VA enough information to be able to identify and request 
relevant records where they exist.  Additional discussion in 
mailings subsequent to the rating decision on appeal only 
repeated and elaborated on the need for specificity in these 
details. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date for the disability on appeal.  Having identified this 
inadequacy in the VCAA notice given to the veteran, the Board 
initially presumes this error to have been prejudicial to the 
veteran.  See Sanders v. Nicholson, (No. 06-7001) (Fed. Cir. 
May 16, 2007) (requiring VA to presume errors in VCAA notice 
to be prejudicial to appellant, and shifting burden to VA to 
demonstrate error was not prejudicial).  The Board finds, 
however, that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for PTSD, any questions as 
to the disability rating or effective date to be assigned are 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and all 
available service records have been obtained.  The veteran 
has been afforded appropriate VA examination.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
RO attempted to verify the veteran's claimed stressors 
without success.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Analysis

The veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt. 38 U.S.C.A. § 5107.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In the current case, there is competent evidence of record of 
diagnoses of PTSD. VA examination conducted in January 2004 
resulted in a diagnosis of PTSD.  Furthermore, clinical 
records include annotation indicating that the veteran had 
PTSD.

While the veteran has been diagnosed with PTSD, the Board 
finds that service connection is not warranted for the 
disability as the diagnoses of PTSD are not based on a 
verified in-service stressor or stressors.  The Court has 
held that just because a physician or other health 
professional accepted the veteran's description of his active 
service experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Participation in combat requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99.  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f) (2006); Zarycki, 6 Vet. App. at 98.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors. Doran v. Brown, 6 Vet. App. 
283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) 
(wherein the Court stated, "If the veteran engaged in combat, 
his/her lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service 
stressors").  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.

In the current case, the Board finds that the veteran did not 
engage in combat.  His service personnel records do not 
demonstrate receipt of any awards or decorations denoting 
participation in combat.  His military specialty while in 
Viet Nam was the military equivalent of a civilian engine 
mechanic.  This duty would not be considered combat duty.  
The veteran's service medical records are missing.  The 
veteran has not submitted evidence from any other source 
which would support a finding that he participated in combat 
other than his own allegations.

In cases such as the current one, where the veteran's service 
medical records are missing, the Board is mindful that the 
Court has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

As the Board finds that the veteran did not participate in 
combat, his reports of his in-service stressors must be 
corroborated.  Unfortunately, the veteran has not provided 
sufficient descriptive information regarding the events to 
permit a meaningful search of government records in an 
attempt to verify them and he has not submitted corroborative 
evidence from any other source or informed VA of its 
existence.

The veteran's accounts of his alleged stressors have been 
documented in the claims file as follows:

In the PTSD questionnaire received in September 2003, the 
veteran stated that from June 1966 to June 1967, he went on 
special operations, as part of Naval Support Activity at Nah 
Be, Vietnam.  Some special operations were reconnaissance 
and/or gun support for and with the Navy's SEAL teams.  He 
was in fire fights on a river during some of these special 
operations, and saw shipmates wounded, some mortally.  Other 
special operations were to pick up bodies floating on the 
river after they had been missing for days.  The veteran and 
others would put them in bags and take or send them to 
Saigon.  He also saw helicopters crash and men die and burn 
in them.  He stated that no one event was on his mind 
currently, but all of them altogether. 

In his July 2004 notice of disagreement, the veteran stated 
that while he was not attached to one of the boats on which 
these stressful events occurred, he did volunteer as a 
replacement as needed.  He felt that this as well as attacks 
to the Base Camp involved him in combat. 

At the time of a January 2004 VA examination, the veteran 
described working in  river patrol boats, picking bodies out 
of the water after days of floating, seeing a helicopter 
crash and burn, knowing the people in it, seeing friends come 
to the pier having been shot, and taking them to the 
ambulance or helicopter. 

In his substantive appeal received in March 2005, the veteran 
stated that he felt his stressors were plausible and 
verifiable, and that he desired the VA to acquire the morning 
reports from his unit in Vietnam.  

In a Supplemental Statement of the Case dated in March 2005, 
the RO advised the veteran that in order to confirm a 
stressor, it needed the date of the incident "within a two 
month period," the unit he was assigned to at the time of 
the incident, and the place of the incident.  He was also 
asked to provide the names of any friends he witnessed being 
injured or killed, the units of their assignment, and the 
places of those incidents.  It repeated that without specific 
information, the VA was unable to confirm that the veteran 
was personally exposed to a traumatic event, and that without 
a confirmed stressor, VA was unable to grant service 
connection for PTSD. 

The Board finds that, while the veteran has described various 
stressful events which he alleged had occurred during his 
active duty service in Viet Nam, he has not provided 
sufficient details of the reported incidents necessary for 
corroboration.  The veteran has not provided a sufficiently 
restricted time line which would allow for a meaningful 
search of records in an attempt at corroboration of the 
claimed stressors.  None of the stressors have reported dates 
which can be ascertained within a two month period.  Thus, 
the RO has not been able to verify any of these events.  

The RO has attempted to verify the veteran's claimed 
stressors without success.  As noted above, the service 
personnel records were obtained and reviewed.  The veteran 
had been previously advised, in conjunction with an earlier 
claim, in 1977, that his service medical records could not be 
obtained. 

The only evidence of record which indicates that any of the 
veteran's reported in-service stressors occurred is his own 
allegations.  The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  The Board is mindful 
of the requirement of 38 C.F.R. § 3.304(f) that there be 
credible supporting evidence of PTSD stressors to permit 
service connection. 

After considering the evidence of record, the Board does not 
find that the veteran has a verified or verifiable stressor.  
In the absence of a verified or verifiable stressor event 
which is the cornerstone of a PTSD claim, service connection 
for PTSD must be denied.  38 C.F.R. § 3.304(f) (2006).

The preponderance of the evidence is against a grant of 
service connection for PTSD, as the veteran has not alleged 
any in-service stressor event which is verified.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


